    20-01187-jlg Doc 1-63 Filed 06/20/20
        Case 1:19-cv-09319-AKH           Entered
                                Document 11  Filed06/20/20
                                                   11/06/1920:19:48
                                                             Page 1 ofDoc
                                                                       3 11
                            Memorandum Pg 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Application of ORLY
 GENGER to Remove Dalia Genger as Trustee of              SDNY Case No. 19-cv-9319 (AKH)
 the Orly Genger 1993 Trust Established on
 Dec.13, 1993 by Arie Genger, grantor.

 ________________________________________

 Orly Genger, beneficiary of The Orly Genger
 1993 Trust,
                                                          N.Y. Cty. Surrogate’s Court File
        Petitioner,                                       No.: 2008-0017
                - against -
 Dalia Genger, as trustee of The Orly Genger
 1993 Trust, and The Sagi Genger 1993 Trust,
        Respondents.

                       OPPOSITION TO MOTION TO TRANSFER

       The motion to transfer this matter to the United States Bankruptcy Court for the Western

District of Texas is moot because that court has transferred the pending bankruptcy action to the

Southern District of New York.

       Specifically, on October 8, 2019, the Western District of Texas Bankruptcy Trustee

(through counsel) had removed this matter from Surrogate’s Court to the Southern District of

New York. (Dkt. no. 1.) Then, on October 14, 2019, the Trustee filed the instant motion to

transfer the matter to Texas. (Dkt. no. 3.)

       Meanwhile, there was a motion pending in Texas to transfer venue to the Southern

District of New York (Bankr. W.D.Tx., No. 19-10926, dkt. #129), which was granted yesterday,

November 5, 2019. In light of the Texas court’s ruling, the instant motion to transfer is moot.

Counsel to the W.D. Tex. Bankruptcy Trustee has since indicated that such motions to transfer




                                                                                                    1
    20-01187-jlg Doc 1-63 Filed 06/20/20
        Case 1:19-cv-09319-AKH           Entered
                                Document 11  Filed06/20/20
                                                   11/06/1920:19:48
                                                             Page 2 ofDoc
                                                                       3 11
                            Memorandum Pg 2 of 3



would be withdrawn from this proceeding, as well as the related proceeding, Genger v. Genger, Case

No. 1:19-cv-9365 (AKH) (S.D.N.Y.).

       Furthermore, as will be detailed in the undersigned’s forthcoming motion to remand,

these petitions should be returned to the New York Surrogate’s Court.


Dated: November 6, 2019                             Respectfully submitted,
       New York, NY
                                                    POLLOCK COHEN LLP

                                                    By: /s/ Adam Pollock
                                                        Adam Pollock
                                                    60 Broad St., 24th Fl.
                                                    New York, NY 10004
                                                    (212) 337-5361
                                                    Adam@PollockCohen.com
                                                    Attorneys for The Orly Genger 1993 Trust,
                                                    through Michael Oldner, Trustee




                                                                                                     2
    20-01187-jlg Doc 1-63 Filed 06/20/20
        Case 1:19-cv-09319-AKH           Entered
                                Document 11  Filed06/20/20
                                                   11/06/1920:19:48
                                                             Page 3 ofDoc
                                                                       3 11
                            Memorandum Pg 3 of 3



To (via ECF):

       Michael Paul Bowen, Esq.
       Kasowitz Benson Torres LLP
       1633 Broadway
       New York, NY 10019
       Counsel to the former Bankruptcy Trustee
To (via email):
       Andrew R. Kurland, Esq.
       Kasowitz Benson Torres LLP
       1633 Broadway
       New York, NY 10019
       Counsel to the former Bankruptcy Trustee
       John Dellaportas, Esq.
       Emmet Marvin & Martin LLP
       120 Broadway, 32nd Floor
       New York, NY 10271
       Counsel to Sagi Genger 1993 Trust & Sagi Genger
       Steven Riker, Esq.
       Law Office of Steven Riker
       One Grand Central Place, 46th Floor
       New York, NY 10165
       Guardian Ad Litem
       Judith Bachman, Esq.
       The Bachman Law Firm PLLC
       365 S. Main Street, 2nd Floor
       New City, NY 10956
       Attorneys for Dalia Genger




                                                                              3
